     Case 2:18-cr-00160-CJB-DMD Document 152 Filed 08/20/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                              CRIMINAL MATTER


VERSUS                                                No. 18-160


RAYLAINE KNOPE                                        SECTION: “J”(3)

                                      ORDER

           Considering the foregoing unopposed Motion to Continue Sentencing

(Rec. Doc. 149) filed by the Probation Office,

           IT IS HEREBY ORDERED that the motion is GRANTED, and

sentencing of the defendant, RAYLAINE KNOPE, be CONTINUED until October

17, 2019, at 9:30 a.m.

      New Orleans, Louisiana, this 19th day of August, 2019.




                                       CARL J. BARBIER
                                       UNITED STATES DISTRICT JUDGE
